NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


K.J.T.,                                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-4665
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michael J. Scionti,
Judge.

Howard L. Dimmig, II, Public Defender, and
Kevin Briggs, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Ryan Sydejko, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



KELLY, VILLANTI, and LUCAS, JJ., Concur.